        Case 1:19-cv-01853-SAG Document 59-1 Filed 08/10/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND
                          NORTHERN DIVISION

BETHEL MINISTRIES, INC.,       )
                               )
                               )
                   Plaintiff,  )
                               ) Case No. 1:19-cv-01853-ELH
DR. KAREN B. SALMON, et al.    )
                               )
                               )
                   Defendants. )
                               )
                                    ORDER

      Upon consideration of the joint motion to modify the scheduling order, it is,

this _________ day of _________ 2020, by the United States District Court for the

District of Maryland,

      ORDERED that the motion is GRANTED; and

      ORDERED that the schedule is modified as follows:

Event                                  Previous Deadline      New Deadline
Discovery deadline; submission of      August 14, 2020        November 13, 2020
status report
Requests for admission                 August 21, 2020        November 20, 2020
Dispositive Pretrial Motions Deadline October 18, 2020        January 15, 2021




                                            _________________________
                                            Judge Stephanie A. Gallagher
                                            United States District Judge
